Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2021 has been entered.

Claim Objections
3.	Claim 8 is objected to because of the following informalities:  claim 8 line 29 recites “sending send…” it appears to be a typo.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
4.	Prior 112 (a) / 112 (pre-aia) first paragraph rejection of claims 1-15 is withdrawn in view of applicant’s amendment regarding the cache server. 
 
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 8-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 8 recites the limitation “the received query” in line 19 of claim 8.  There is insufficient antecedent basis for this limitation in the claim.  Appears it should be “the received first query”.  
Claims 9-14 fail to resolve the deficiencies of claim 8 and are therefore also rejected.

Claim 15 recites the limitation “the received query” and "the query" in lines 19 and 22 of claim 15.  There is insufficient antecedent basis for this limitation in the claim.  Appears it should be “the received first query” and “the first query.”

The prior rejections of claims 1-15 under 112(b) or 112(pre-aia) second paragraph for being incomplete for omitting essential elements related to the cache server are withdrawn, the amendments to claims 1, 8, and 15 corresponding to the cache server resolves the issues. 
	


Allowable Subject Matter
7.	Claims 1-7 are allowed.

8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
	

Response to Arguments
9.	Applicant's arguments filed 11/17/2021 have been fully considered but they are not fully persuasive. 
Applicant asserts the following:

A.	That the amendment in claims 8-15 resolve the 112(b) or 35 USC 112 (pre-aia) second paragraph rejections above.

The amendments do not appear to resolve all the issues addressed in the above rejections.  
The rejections have therefore been maintained.



Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Contact Information
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PHAM whose telephone number is (571)272-3924.  The examiner can normally be reached on M-F 11-730pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/MICHAEL PHAM/Primary Examiner, Art Unit 2167